DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Since this application is a continuation of US Application 15/293829, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 11, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,561,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the chart below.

Claims 1-7, 10-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-20 of copending Application No. 16/555364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the patent, as seen in the chart below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


10,561,200
16/555364
1
1, 11
1, 2, 8, 9, 15
2, 12

3, 11
3, 13

5, 12, 18
4, 14

4, 10, 17
5, 15

6, 19
6, 16

1
7, 17
4, 14
7, 14, 20
10 

1
11
1, 11
1, 2, 8, 9, 15
20
1, 11
1, 2, 8, 9, 15


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 9-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Safrit et al. (US 4,341,096).

Regarding claim 11, Safrit discloses an article of footwear, comprising: a knitted component including a first knitted portion (leg 20, instep area 21, heel area 22, outer layer 32) and a second knitted portion (layers 30, 31 in instep portion), wherein the first knitted portion includes an overfoot portion the article of footwear that includes at least one of a medial side, a lateral side, and a toe area, wherein the second knitted portion is at least partially located in a tongue area of the article of footwear and adjacent to the overfoot portion, wherein the second knitted portion includes a first end (at stitch loops 40) and a second end (at seam 26), the second end being opposite the first end, wherein the first end of the second knitted portion is secured to the first knitted portion via at least one knit structure that is common to the first knitted portion and the second knitted portion (column 3, lines 11-14, 31-40), and wherein the second end of the second knitted portion lacks a common knit structure with the first knitted portion (column 2, line 50-column 3, line 41; Fig. 1-4).
Regarding claim 20, Safrit discloses an upper for an article of footwear, comprising: a knitted component including a first knitted portion (leg 20, instep area 21, heel area 22, outer layer 32) and a second knitted portion (layers 30, 31 in instep portion), wherein the first knitted portion includes at 
Regarding claims 2 and 12, Safrit discloses that the second end of the second knitted portion is secured to the first knitted portion via a non-knit stitch (column 4, lines 17-19).
Regarding claims 3 and 13, Safrit discloses that the first end of the second knitted portion is located adjacent to a collar (leg 20) of the upper/article of footwear (Fig. 1, 2).
Regarding claims 4 and 14, Safrit discloses that the first end of the second knitted portion is located adjacent to the toe area of the upper/article of footwear (Fig. 1, 2).
Regarding claims 5 and 15, Safrit discloses that the common knit structure includes at least one knit course (as seen in Fig. 7, the courses of layer 30 extend across the width of the knitted component, and therefore a common knot course will be present at the transition between integrally knit layer 30 and instep 21).
Regarding claims 6 and 16, Safrit discloses that the second knitted portion includes at least two coextensive knit layers (layers 30, 31).
Regarding claims 7 and 17, Safrit discloses that a first layer of the second knitted portion is separable from a second layer of the second knitted portion such that a cavity is formed therebetween (Fig. 1, 3, 4).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Safrit, as applied to claims 1 and 11, in view of Burris et al. (US 2005/0016023), herein Burris.
Safrit does not disclose that the second knitted portion includes a spacer knit structure. Burris teaches that a multilayer knitted portion of a footwear upper may be formed as a spacer knit structure. The spacer material provides enhanced air-permeability, imparts impact protection and generally enhances comfort (paragraph 0038). It would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the layers of the second knitted portion in the form of a spacer knit material, as taught by Burris, in order to provide enhanced air-permeability, impart impact protection and generally enhance the comfort of the upper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732